DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4, 7, 8, 10, 13, 19, 22, 23, 25, 26, 28, 29, 34, 40, 45, 49 and 50 are pending and are examined herein on the merits for patentability.

Claim Objections
Claim 26 is objected to because of the following informalities: the claim lacks punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases "such 

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the spin ½ nuclei” lacks antecedent basis.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 7, 8, 10, 13, 19, 22, 23, 25, 26, 28, 29, 34, 40, 45, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2016/0169998) in view of Reineri et al. (US 2011/0062392).
Warren teaches that current hyperpolarization methods for preparation of HP contrast agents include dissolution dynamic nuclear polarization (d-DNP… and Parahydrogen-Induced Polarization (PHIP). In traditional PHIP, molecular precursors with unsaturated chemical bonds are hydrogenated via molecular addition of para-H2, thereby transferring the nuclear spin order to the molecular products. HP 13C molecules produced by this approach have been efficiently used as HP contrast agents in vivo. 
In a more recent technique known as Signal Amplification by Reversible Exchange (SABRE), spin order may be transferred from para-H2 to target molecules during the lifetime of transient molecular complexes without permanent chemical change. SABRE generally uses an organometallic catalyst to transiently co-locate para-H2 and the target substrate molecule in a low-symmetry complex in solution. In low field (e.g., 5-7 mT), net spin order can be transferred from the para-H2 to the spins of the substrate via scalar couplings. However, achieving efficient hyperpolarization via SABRE has been limited to protons, which depolarize quickly (T1 of seconds), precluding metabolic tracking on biologically relevant timescales. It also presents background issues from water. Heteronuclei such as 15N are much more attractive for hyperpolarization because they often have long polarization lifetimes or singlet population relaxation times (TS) in special cases exceeding ten minutes. SABRE derived proton hyperpolarization can be transferred to heteronuclei, but the associated 
Disclosed is a method of hyperpolarizing heteronuclei, the method comprising: (a) combining parahydrogen, a compound comprising at least one hyperpolarizable heteronucleus, and a catalyst to form a mixture; and (b) applying a magnetic field with a strength of less than 50 µT to the mixture, thereby transferring the spin order from parahydrogen to the at least one hyperpolarizable heteronucleus (paragraph 0005-6).
Py and other aromatic N-heterocycles, which are already amenable to SABRE hyperpolarization, represent the fundamental molecular frameworks for many classes of biologically relevant compounds: DNA and RNA bases, vitamins, and numerous drugs and drug building blocks. Therefore, a number of potential HP contrast agents can be employed where N sites amenable to 15N SABRE-SHEATH can serve as hyperpolarization storage sites for imaging in vivo processes. For example, nicotinamide is linked to many diseases including Alzheimer's disease, cancer, and anxiety, and therefore may be a useful HP probe for these diseases. Py-based HP 15N agents have been shown useful for pH sensing using the d-DNP hyperpolarization method. This capability is enabled by the large 15N chemical shift change (>70 ppm) induced by protonation, which causes the 15N chemical shift to have a straightforward dependence on pH. Non-HP agents using the same principle have already been successfully demonstrated in vivo, with the most prominent application in cancer imaging, because many types of tumors are known to be slightly acidic. Therefore, non-invasive pH sensing and mapping are potential biomedical applications for 15N SABRE-SHEATH in the context of molecular in vivo imaging. To date, 15N-SABRE-SHEATH 15N-Py and 15N-nicotinamide with 6 times greater hyperpolarization levels compared to those achieved by d-DNP with a much more rapid hyperpolarization process 1 min vs 2 h), highlighting the advantages of 15N SABRE-SHEATH for this class of compounds. 
In addition, nitrogen-containing compounds such as pyridine, nicotinamide and others can be enriched with 15N using simple chemistry that either allows direct heteroatom replacement with 15N isotope or through a ring opening and closure, frequently using 15NH4Cl as a very cheap source of spin label. As a result, the labor-intensive de novo synthesis of complex 15N biomolecules can be largely obviated. Therefore, the 15N isotopic enrichment required for 15N SABRE-SHEATH may produce inexpensive contrast agents. Combined with the very simple setup and instrumentation required for SABRE-SHEATH, it may enable fast, high-throughout, scalable, and low-cost production of HP 15N contrast agents. 
In vivo use of HP contrast agents, including 15N agents, typically requires their administration in aqueous media free from catalysts and activation byproducts. Relevant to this work, the recent reports of heterogeneous SABRE catalysts, continuous SABRE hyperpolarization and aqueous SABRE catalysis are highly synergistic with SABRE-SHEATH for production of HP contrast agents on demand with suitable in vivo administration. Moreover, heterogeneous SABRE catalysts provide an additional benefit of potential catalyst recycling to further minimize the costs associated with catalyst preparation and waste disposal (paragraph 0081-83).
[Ir(Cl(COD)(IMes) is a preferred SABRE catalyst (paragraph 0099).
15N-Py in methanol was exemplified as a SABRE substrate, this method in principle can be applied (i) to other biomolecular contrast agents with 15N spin label, (ii) with heterogeneous catalyst, and (iii) in aqueous media (paragraph 0061).
Warren does not teach performing hydrogenation in a biphasic solvent system.
Reineri teaches that one of the main problems one has to face when using PHIP hyperpolarization methods are due to the use of toxic hydrogenation catalysts and of organic solvents in which both the hydrogenation catalyst and hydrogen are more soluble, while, for contrast, for in vivo MRI applications physiologically acceptable aqueous solutions of the parahydrogenation products are needed (paragraph 0031).
The present invention relates to a procedure for the preparation of aqueous solutions of hyperpolarized molecules in which, in a single step, the said hyperpolarized molecules is separated from the crude organic solution by means of a fast phase-transfer extraction and thus isolated in an impurity-free aqueous solution, ready for use in the MRI diagnostic imaging of organs, regions or tissues of the human or animal body (paragraph 0040).
Organic solvents suitable for the purpose of the invention are immiscible with water and, preferably, comprise organochlorinated solvents such as, for example, chloroform, dichloromethane, carbon tetrachloride, aromatic solvents such as, for instance, benzene and toluene (paragraph 00440).
Various rhodium catalysts are taught (paragraph 0045).
Advantageously, the above conditions make possible to operate the hydrogenation reaction in an organic solvent immiscible with water, and to separate the hyperpolarizated product, or a water soluble derivative thereof, in an aqueous phase, by 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a water soluble substrate, such as 15N-nicotinamide, as a target substrate for biphasic hyperpolarization when the teaching of Warren is taken in view of Reineri.  Warren teaches aqueous hyperpolarization using SABRE, and nicotinamide is a preferred target for use as an in vivo imaging agent.  One would have been motivated to perform biphasic hyperpolarization as a means of separating water soluble hydrogenated target from a hydrogenation catalyst by incorporation of organic solvent in addition to water as a biphasic solvent system because Warren teaches the desirability of administration of a hyperpolarized agent in aqueous media free from catalysts and activation byproducts, and Reineri teaches that a hyperpolarized product can be obtained, free from organic solvent and hydrogenation catalyst impurities, in an aqueous solution.  Reineri teaches aqueous solutions of hyperpolarized molecules in which hyperpolarized molecules are separated from crude solution by means of a fast phase transfer extraction and isolated in an impurity-free aqueous solution, ready for use in MRI.
With regard to the limitation wherein the solvent system is agitated to form an emulsion, it is noted that shaking the mixed solvent system (see Examples).
With regard to the limitation of adding a phase separation promoter, Reineri teaches an aqueous solution may be added including saline, optionally properly buffered.  With regard to claims 2-3, NaOH and citric acid may be added (paragraph 0060-2).
2O is taught in Reineri (paragraph 0133).

Conclusion
No claims are allowed at this time.
The following reference is made of record as being relevant to the instant invention: US 2009/0016964.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618